Citation Nr: 1812139	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to January 7, 2011, for the grant of total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1980, from May 1981 to February 1984, and from October 1984 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in May 2015, at which time it was remanded for further development, including to request an opinion from a VA examiner as to whether the Veteran's service-connected disabilities precluded gainful employment prior to January 7, 2011.  In December 2015, a VA examiner stated that she was unable to offer such an opinion, noting that the closest prior examination or medical records were from 2008, and that any opinion given would be only speculative in nature without supporting evidence.  12/30/2015, C&P Exam.  Initially, the Board notes that the Veteran's medical records for the relevant period of time have been associated with the virtual file and reviewed.  The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  In light of the foregoing, the Board finds that Veteran is not prejudiced by the failure to obtain such an opinion, as a VA examiner's opinion regarding unemployability due to service-connected disabilities prior to January 7, 2011, would have little probative value.  Thus, the Board finds that remanding to ensure substantial compliance with the May 2015 Remand directives in this regard is unnecessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The weight of the competent and probative evidence is against finding that the impairment caused by the Veteran's service-connected disabilities precluded substantially gainful employment prior to January 7, 2011.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to January 7, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Earlier Effective Date

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to January 7, 2011, the Veteran was service-connected for migraine headaches (30 percent); a back disability (20 percent); tinnitus (10 percent); hypertension 
(10 percent); and right ear hearing loss (noncompensable).  The Veteran's service connected disabilities combined for 60 percent prior to January 7, 2011.  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system.  Therefore, the threshold requirements for schedular TDIU were not met prior to January 7, 2011.  See 38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

As previously noted, the ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See 38 C.F.R. § 4.16(a); Moore, 21 Vet. App. at 218; Geib, 733 F.3d at 1354; see also Smith, 647 F.3d at 1385-86.  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantially gainful employment prior to January 7, 2011.  

The Board acknowledges that in its May 2015 Remand, it found the date of the Veteran's TDIU claim to be May 28, 2008.  

In a letter dated April 2008, the Veteran's private treating physician noted that the Veteran's back disability required a lumbar fusion surgery, and opined that the Veteran can always expect to have some form of disability and pain.  In terms of restrictions, the doctor stated that the Veteran will always have difficulty doing any type of heavy back work and that limited range of motion will limit ability to maintain an extended or flexed posture and cause difficulty with lateral bending.  The physician concluded that the Veteran's back disability will restrict him from normal activity.  05/28/2008, Medical-Non-Government.  

An April 2008 progress note indicated functional impairment from the back disability as a slow gait with some pain, difficulty with bending, and trouble with hobbies and chores.  09/17/2008, Medical-Non-Government.  Another April 2008 progress note states that the clinician cannot foresee the Veteran returning to a full time position, noting that he cannot perform repetitive bending, stooping, or lifting.  09/04/2008, Medical-Non-Government.  

In June 2008, the Veteran was afforded VA examinations for his service-connected disabilities.  Regarding his back, the Veteran reported constant pain and associated stiffness, exacerbated by lifting weights greater than 15 pounds, raking, sweeping, and vacuuming.  He denied flare-ups, radiating pain or other associated symptoms, or the use of an assistive device.  The examiner noted no instability, weakness, or incoordination.  Functional limitations due to the back disability were noted as an inability to perform work that requires bending or lifting weights greater than 
15 pounds, and that while driving he must stop every 1.5 hours to get out and walk around.  As for his migraines, the Veteran reported experiencing migraines once every two weeks, lasting four to eight hours, and during which he is unable to do anything other than lie down in a dark, quiet room.  The Veteran denied any symptoms related to hypertension.  06/25/2008, VA Examination.  Functional limitations were not stated for tinnitus and right ear hearing loss, but the Board infers that such disabilities resulted in difficulty hearing in a workplace environment.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that an examination report "must be read as a whole").  

Based on the competent and probative medical and lay evidence, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or maintaining gainful employment prior to January 7, 2011.  The Board recognizes that his service-connected disabilities may have resulted in some occupational impairment and/or inconvenience in the workplace; however, he was being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The competent and probative medical and lay evidence is against finding that his service-connected disabilities precluded all types of employment, including sedentary labor.  In this regard, the record reflects that the Veteran graduated high school and has several years of college experience.  There is no indication that the Veteran's service-connected disabilities resulted in cognitive impairment during the period on appeal.  The Board finds that the lack of cognitive deficits, along with the Veteran's education, weigh against a finding that the Veteran would be unable to find or follow a substantially gainful occupation.  With regard to his unique circumstances, to include his education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason of his service-connected disabilities prior to January 7, 2011.

The Veteran argues that he was assigned a 100 percent evaluation from December 2007 to February 2008, which demonstrates that he is entitled to an earlier effective date for TDIU.  The Board notes that a temporary 100 percent rating was assigned from December 18, 2007, to January 31, 2008, for treatment requiring convalescence for the back disability pursuant to 38 C.F.R. § 4.30.  The temporary 100 percent evaluation was based on the need for treatment, and not based on the schedular criteria under Diagnostic Code (DC) 5243.  See 38 C.F.R. § 4.71a, DC 5243.  In other words, the temporary 100 percent rating based on the need for convalescence does not demonstrate that the back disability precluded gainful employment as of May 28, 2008, and prior to January 7, 2011.  It recognized a temporary period where the Veteran was not able to work.



(CONTINUED ON THE NEXT PAGE)


ORDER

An effective date prior to January 7, 2011, for the award of TDIU is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


